STATE OF MICHIGAN

                           COURT OF APPEALS



SHAKEETA SIMPSON, as Personal                                  FOR PUBLICATION
Representative of the ESTATE OF ANTAUN                         June 16, 2015
SIMPSON,                                                       9:00 a.m.

               Plaintiff-Appellant,

and

SHAKEETA SIMPSON,

            Plaintiff,
v                                                              No. 320443
                                                               Wayne Circuit Court
ALEX PICKENS, JR. & ASSOCIATES, M.D.,                          LC No. 13-000307-NH
P.C., doing business as PICKENS MEDICAL
CENTER, BRIGHTMOOR GENERAL
MEDICAL CENTER INC., doing business as
BRIGHTMOOR-PICKENS MEDICAL CENTER,
ALEX PICKENS JR., M.D., and LINDA S.
HARTMAN, P.A.,

               Defendants-Appellees.


Before: METER, P.J., and CAVANAGH and WILDER, JJ.

CAVANAGH, J.

       Shakeeta Simpson, as the personal representative of the estate of Antaun Simpson,
appeals as of right an order granting partial summary disposition in favor of defendants and
dismissing the wrongful-death claim brought on behalf of her decedent.1 We reverse.

       In this wrongful-death action, it was alleged that defendants were negligent in the
prenatal care and treatment of Simpson, which caused the premature birth and death of the
decedent, Simpson’s nonviable fetus, Antaun, at 18.2 weeks gestation. In particular, Simpson


1
  Shakeeta Simpson brought claims on her own behalf, but those individual claims were
dismissed by stipulated order and are not subject to this appeal.


                                            -1-
suffered a miscarriage allegedly because her physician, defendant Alex Pickens, Jr., failed to
perform a cerclage despite knowing that Simpson had two previous pregnancy losses as a
consequence of cervical insufficiency.

        Defendants filed a motion for partial summary disposition of the wrongful-death claim
pursuant to MCR 2.116(C)(8) and (C)(10), arguing that dismissal was required under MCL
600.2922a because plaintiff alleged that an omission—the failure to perform a cerclage—caused
her decedent’s injuries. Defendants argued that, in Johnson v Pastoriza, 491 Mich. 417, 436-440;
818 NW2d 279 (2012), our Supreme Court held that to state a cause of action under MCL
600.2922a, an “affirmative or positive act” must be alleged, not merely an omission or failure to
act. Further, defendants argued, “the amendment of MCL 600.2922 to reference MCL
600.2922a does not change the essential nature of the underlying claim brought under MCL
600.2922a. That is, the essential elements of a claim brought under MCL 600.2922a remain the
same, including the need to establish ‘an affirmative or positive act’ to state a valid cause of
action.” Accordingly, defendants argued that the wrongful-death claim should be dismissed.

        Plaintiff responded, arguing that MCL 600.2922a was not applicable here because this is
a wrongful-death action brought on behalf of the decedent, a nonviable fetus, for injuries
resulting in death. The underlying theory of liability is medical malpractice, not MCL
600.2922a. A wrongful-death claim brought under MCL 600.2922 imposes liability for death
caused by a “wrongful act, neglect, or fault of another”; thus, alleged acts of omission are
sufficient to state a claim and to establish liability.

       The trial court agreed with defendants, holding that MCL 600.2922a must be
incorporated into MCL 600.2922 because that statute refers to “death as described in 2922a.”
Further, the court held, an affirmative act must be alleged to state a claim under MCL 600.2922a
and plaintiff only alleged that an omission occurred. Therefore, defendants were entitled to
summary disposition of the wrongful-death claim.

        The sole issue on appeal is whether this wrongful-death action was properly dismissed on
the ground that plaintiff failed to allege that defendants committed an affirmative act as required
for actions brought under MCL 600.2922a. We conclude that dismissal was improper, and
reverse.

        A trial court’s decision on a motion for summary disposition is reviewed de novo. Spiek
v Dep’t of Transp, 456 Mich. 331, 337; 572 NW2d 201 (1998). It appears the trial court granted
defendants’ motion under MCR 2.116(C)(8), after concluding that plaintiff’s complaint failed to
state a claim upon which relief could be granted. A motion under MCR 2.116(C)(8) tests the
legal sufficiency of the complaint and may be granted only when the claim alleged is “so clearly
unenforceable as a matter of law that no factual development could possibly justify recovery.”
Wade v Dep’t of Corrections, 439 Mich. 158, 163; 483 NW2d 26 (1992).

         The resolution of this matter requires the interpretation of statutory provisions. We
review issues of statutory construction de novo. Herald Co v Bay City, 463 Mich. 111, 117; 614
NW2d 873 (2000). The rules of statutory interpretation are well-established. The primary goal
is to discern the intent of the Legislature. Joseph v Auto Club Ins Ass’n, 491 Mich. 200, 205; 815
NW2d 412 (2012). The best indicator of that intent is the language of the statute; thus, words are

                                                -2-
given their common and ordinary meaning. Id. at 205-206. Statutory language must be read and
understood in its grammatical context, and effect should be given to every phrase, clause, and
word in the statute. Sun Valley Foods Co v Ward, 460 Mich. 230, 237; 596 NW2d 119 (1999).
No word should be treated as surplusage or rendered nugatory. Baker v General Motors Corp,
409 Mich. 639, 665; 297 NW2d 387 (1980). Where statutory language is unambiguous, “further
construction is neither required nor permitted.” Joseph, 491 Mich. at 206. Only when the
statutory language is ambiguous “is it proper for a court to go beyond the statutory text to
ascertain legislative intent.” Whitman v City of Burton, 493 Mich. 303, 312; 831 NW2d 223
(2013). A statute is not rendered ambiguous merely because reasonable minds may differ
regarding its meaning. Lansing Mayor v Pub Serv Comm, 470 Mich. 154, 166; 680 NW2d 840
(2004). “Rather, a provision of the law is ambiguous only if it ‘irreconcilably conflict[s]’ with
another provision . . . or when it is equally susceptible to more than a single meaning.” Id.,
quoting Klapp v United Ins Group Agency, Inc, 468 Mich. 459, 467; 663 NW2d 447 (2003)
(Emphasis in original). Such a finding should be arrived at “only after ‘all other conventional
means of [ ] interpretation’ have been applied and found wanting.” Lansing Mayor, 470 Mich. at
165, quoting Klapp, 468 Mich. at 474.

        This is a wrongful-death action brought on behalf of the deceased nonviable fetus. The
injuries alleged are those of the nonviable fetus and the underlying theory of liability is medical
malpractice. Because it was alleged that the injuries to the nonviable fetus resulted in death, this
action had to be brought under the wrongful-death act, MCL 600.2922, which “provides the
exclusive remedy under which a plaintiff may seek damages for a wrongfully caused death.”
Jenkins v Patel, 471 Mich. 158, 164; 684 NW2d 346 (2004); see also MCL 600.2921. “[T]he
wrongful-death act is essentially a ‘filter’ through which the underlying claim may proceed.”
Wesche v Mecosta Co Rd Comm, 480 Mich. 75, 88; 746 NW2d 847 (2008). In other words, for
example, “a wrongful death action grounded in medical malpractice is a medical malpractice
action in which the plaintiff is allowed to collect damages related to the death of the decedent.”
Jenkins, 471 Mich. at 165-166. Therefore, statutory and common-law limitations, like the
noneconomic-damages cap applicable in medical malpractice actions, apply to wrongful-death
actions. Wesche, 480 Mich. at 90.

       The wrongful-death act, MCL 600.2922, provides:

              (1) Whenever the death of a person, injuries resulting in death, or death as
       described in section 2922a shall be caused by wrongful act, neglect, or fault of
       another, and the act, neglect, or fault is such as would, if death had not ensued,
       have entitled the party injured to maintain an action and recover damages, the
       person who or the corporation that would have been liable, if death had not
       ensued, shall be liable to an action for damages, notwithstanding the death of the
       person injured or death as described in section 2922a, and although the death was
       caused under circumstances that constitute a felony.

There is no dispute in this case that a wrongful-death action may be brought on behalf of a
nonviable fetus. Before an amendment to MCL 600.2922(1) in 2005, however, a wrongful-death




                                                -3-
action brought on behalf of a nonviable fetus was not cognizable.2 That was so because, prior to
the 2005 amendment, MCL 600.2922(1) provided: “Whenever the death of a person or injuries
resulting in death shall be caused . . . .” Thus, a wrongful-death action could not be based on the
death of an embryo or nonviable fetus. See Thomas v Stubbs, 455 Mich. 853; 564 NW2d 463
(1997); Toth v Goree, 65 Mich. App. 296, 304; 237 NW2d 297 (1975). In Johnson, our Supreme
Court recognized that “[b]efore the 2005 amendment of the wrongful-death statute, a plaintiff
could not bring an action under MCL 600.2922 for the death of a nonviable fetus.” Johnson, 491
Mich. at 433.

        While there is no dispute that a wrongful-death action may be brought on behalf of a
nonviable fetus, there is a dispute regarding the meaning, and operation, of the 2005 amendatory
language. As amended, MCL 600.2922(1) provides: “Whenever the death of a person, injuries
resulting in death, or death as described in section 2922a shall be caused . . . .” (Emphasis
supplied to highlight amendatory language). Defendants argued in the trial court that, in light of
the amendatory language, plaintiff brought this action under § 2922a, which must be
incorporated in its entirety into § 2922. The trial court agreed with defendants, holding that
MCL 600.2922a must be incorporated into MCL 600.2922. Essentially, then, the trial court
concluded that MCL 600.2922 should be read as follows:

                  (1) Whenever the death of a person, injuries resulting in death, or death as
         described in section 2922a [“[a] person who commits a wrongful or negligent act
         against a pregnant individual is liable for damages if the act results in a
         miscarriage or stillbirth by that individual or physical injury to or the death of the
         embryo or fetus”] shall be caused by wrongful act, neglect, or fault of another,
         and the act, neglect, or fault is such as would, if death had not ensued, have
         entitled the party injured to maintain an action and recover damages, the person
         who or the corporation that would have been liable, if death had not ensued, shall
         be liable to an action for damages, notwithstanding the death of the person injured
         or death as described in section 2922a, and although the death was caused under
         circumstances that constitute a felony.

We do not agree with the trial court’s interpretation.

        It is clear by a plain reading of MCL 600.2922 that the amendatory language refers to
another death that is actionable under the wrongful-death statute—the “death as described in
section 2922a.” Thus, we turn to MCL 600.2922a, which provides:

          (1) A person who commits a wrongful or negligent act against a pregnant
         individual is liable for damages if the act results in a miscarriage or stillbirth by
         that individual or physical injury to or the death of the embryo or fetus.




2
    MCL 600.2922(1) was amended by 2005 PA 270, which took effect on December 19, 2005.


                                                  -4-
There is no ambiguity; the “death as described in section 2922a” is the death of an embryo or
fetus. No other “death” is described in § 2922a.3 The statutory language is not equally
susceptible to more than this single meaning. See Lansing Mayor, 470 Mich. at 166. The
amendatory language merely differentiates between the death of “a person” as construed under
MCL 600.29224 and the deaths of an embryo or fetus. According to the 2005 amendment, the
first requirement for a wrongful-death action—that there be a death—is satisfied when the death
is of an embryo or fetus.5 And that is the extent of the impact this amendment had on the
wrongful death statute; it merely expanded the scope of actionable deaths to include the death of
an embryo or fetus.6 The trial court’s interpretation of the amendatory language as incorporating
the entirety of one statute into the other statute contravenes our long-standing rules of statutory
interpretation that: statutory language is to be read and understood in its grammatical context;
words are to be accorded their plain and ordinary meaning; and no word should be treated as
surplusage or rendered nugatory. See Joseph, 491 Mich. at 206; Sun Valley Foods Co, 460 Mich.
at 237; Baker, 409 Mich. at 665.

        Neither defendants nor the trial court provided any sound legal basis for treating a
wrongful-death action brought on behalf of an embryo or fetus any differently than a wrongful-
death action brought on behalf of “a person.” Again, the first requirement for a wrongful-death
action is a death. The second requirement is that the death “be caused by wrongful act, neglect,
or fault of another.” The third requirement is that the “wrongful act, neglect, or fault of another”
be such that, if death had not ensued, a cause of action could have been filed against the
responsible party and damages recovered from them. See MCL 600.2922. As our Supreme
Court noted in O’Neill v Morse, 385 Mich. 130, 133; 188 NW2d 785 (1971), the “obvious
purpose” of the wrongful-death statute “is to provide an action for wrongful death whenever, if
death had not ensued, there would have been an action for damages.” (Emphasis in original). In
other words, the action brought on behalf of the deceased is the same legal action—with all of its
statutory and common-law limitations—that the deceased could have brought if the injuries the
deceased sustained because of the wrongful act, neglect, or fault of another had not caused death.
See Wesche, 480 Mich. at 90-91; Hardy v Maxheimer, 429 Mich. 422, 438-439; 416 NW2d 299


3
 We note that the death of either an embryo or nonviable fetus is generally considered a
“miscarriage” and a “stillbirth” is “the birth of a dead fetus.” Merriam-Webster’s Collegiate
Dictionary (2014).
4
  See McClain v Univ of Mich Bd of Regents, 256 Mich. App. 492, 495; 665 NW2d 484 (2003)
(“[A]n action for wrongful death . . . cannot be brought on behalf of a nonviable fetus, because a
nonviable fetus is not a “person” within the meaning of the wrongful-death act.”)
5
 Although a wrongful-death action could not be filed on behalf of an embryo or nonviable fetus
prior to this amendment to MCL 600.2922(1), a wrongful-death action could be filed on behalf
of a viable fetus for prenatal injuries that caused death. See O’Neill v Morse, 385 Mich. 130, 132,
139; 188 NW2d 785 (1971); Jarvis v Providence Hosp, 178 Mich. App. 586, 590-591; 444 NW2d
236 (1989).
6
 Because the statutory language is not ambiguous, we may not go beyond the statutory text and
consider legislative history; the intent is clear. See Whitman, 493 Mich. at 312.


                                                -5-
(1987). The nature and purpose of this type of action does not change because it is the death of
an embryo or fetus giving rise to the wrongful-death action.

        Further, contrary to defendants’ argument, a wrongful-death action brought on behalf of
an embryo or fetus is not required to be construed as “brought under § 2922a” because of the
amendatory language at issue. As our Supreme Court noted in Johnson, MCL 600.2922a “is
separate from the wrongful-death statute.” Johnson, 491 Mich. at 422-423. While MCL
600.2922a does recognize as actionable certain prenatal injuries—miscarriage, stillbirth, and
physical injury to, or the death of, an embryo or fetus—it does not require that the prenatal
injuries result in death to be actionable. Thus, for example, the “pregnant individual” and the
child who suffered but survived injury in utero7 may pursue statutory causes of action under
MCL 600.2922a for such prenatal injuries. See, e.g. Johnson, 491 Mich. at 433 n 36. However, a
legal action for injuries resulting in death brought on behalf of a deceased person, fetus, or
embryo must be brought under the wrongful-death statute, MCL 600.2922, which provides the
exclusive remedy. See MCL 600.2921; Jenkins, 471 Mich. at 164.

        We also reject defendants’ argument that the Supreme Court’s holding in Johnson is
applicable here. The circumstances in this case are clearly distinguishable. In that case, a
wrongful-death action could not be brought on behalf of the deceased fetus because the injuries
resulting in death occurred before the effective date of the amendatory language at issue in this
case. Johnson, 491 Mich. at 420-421. Here, the cause of action arose after the effective date of
the amendatory language so, as the Johnson Court acknowledged, “the representative of the
fetus’s estate is now able to file a wrongful-death claim on the basis of the fetus’s death.” Id. at
433. A “wrongful-death claim” was clearly distinguished from a claim brought under MCL
600.2922a. Id. at 420, 433.

        In summary, Simpson brought a wrongful-death action on behalf of her decedent and it
was grounded in medical malpractice. This action was not brought pursuant to MCL 600.2922a
and it need not be considered a statutory cause of action brought under MCL 600.2922a.
Therefore, Simpson was not required to allege that defendants committed an affirmative or
positive act that caused her decedent’s death in order to state a claim under MCL 600.2922. To
the contrary, under the wrongful-death statute, MCL 600.2922(1), a cause of action may be
brought when death “is caused by wrongful act, neglect, or fault of another . . . .” As the
Johnson Court explained, the “more expansive terms ‘neglect’ and ‘fault of another’ that [the
Legislature] included in MCL 600.2922(1) [ ] permit liability on the basis of omissions.”
Johnson, 491 Mich. at 437. And, here, the alleged “omission” that caused plaintiff’s decedent’s
death was the failure to perform a cerclage; therefore, plaintiff stated a valid cause of action
under MCL 600.2922. Accordingly, the trial court’s order granting defendants’ motion for
partial summary disposition of this wrongful-death action is reversed.




7
  We note that before MCL 600.2922a was enacted, a common-law negligence action could be
brought on behalf of a surviving child who sustained injuries in utero during pregnancy.
Womack v Buchhorn, 384 Mich. 718, 719, 725; 187 NW2d 218 (1971).


                                                -6-
        Reversed and remanded for proceedings consistent with this opinion. We do not retain
jurisdiction.

                                                        /s/ Mark J. Cavanagh
                                                        /s/ Patrick M. Meter
                                                        /s/ Kurtis T. Wilder




                                            -7-